THE THIRTEENTH COURT OF APPEALS

                                    13-18-00160-CV


                                 Davis Serna Villarreal
                                           v.
                               Victoria Housing Authority


                                 On appeal from the
                 County Court at Law No. 1 of Victoria County, Texas
                           Trial Cause No. CIV1-18581


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part, reversed in

part, rendered in part, and the case should be remanded to the trial court. The Court

orders the judgment of the trial court AFFIRMED IN PART, REVERSED IN PART,

RENDERED IN PART, and the case is REMANDED for further proceedings consistent

with its opinion. Costs of the appeal are adjudged 50% against appellant although he is

exempt from payment due to his inability to pay costs and 50% against appellee.

      We further order this decision certified below for observance.

March 7, 2019